Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
	
Election/Restrictions

The applicant has elected Group I (claims 1-24) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-24 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
particularly point out and distinctly claim the subject matter which the inventor regards as the invention". However, claims 1-2 and 12 fail the test of compliance with respect to the above underlined portions.
The claimed “linear thermoplastic phenolic resin”, “phenol modified furan resin”, “phenolic”, “aldehyde”, “organic acid or organic acid salt”, “catalyst”, “inhibitor”, “solvent”, “coupling agent”, “toughening agent”, “modifier”, “pH regulator”, “ heat stabilizer”, “trapping agent”, and “additive” are disclosed in a language that potentially encompasses any combination of materials that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, the aforementioned limitations lack the particulars of a specific set of ingredients that would fulfil the claimed properties and/or conditions. Further, by failing to particularly point out the inventive subject matter in terms of a specific set of ingredients as alluded to above, the claim also fails the test of distinctness. Moreover, the courts have concluded that, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart the desired characteristics." See Austenal Laboratories, Inc. v. Nobilium Processing Company, 115 USPQ 44 and Ex parte Slob 157 USPQ 172.
	Claims 10-11 and 21 contain trademarks. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe silanes and solvent oils, accordingly, the identification/description is indefinite.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for species of “linear thermoplastic phenolic resin”, “phenol modified furan resin”, “phenolic”, “aldehyde”, “organic acid or organic acid salt”, “catalyst”, “inhibitor”, “solvent”, “coupling agent”, “toughening agent”, “modifier”, “pH regulator”, “ heat stabilizer”, “trapping agent”, and “additive” of claims 3-11 and 13-24, does not reasonably provide enablement for all claimed generic materials.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to form the compounds of the invention commensurate in scope with these claims. A Wands’ factors analysis is provided below in support of the scope of enablement rejection provided above.
Claims 1-2 and 12 are generally broad and relating to the formation of largely any linear thermoplastic phenolic resin and phenol modified furan resin.
The state of the prior art is such that the final product as far as a class of materials is known while it is not necessarily known to use the current methods to obtain the claimed linear thermoplastic phenolic resin and phenol modified furan resin.
The level of one of ordinary skill in the art would be high given that the field of endeavor would be advanced chemistry.
The level of predictability in the art would be low given the reactivity of the general types of components provided.  While some would likely yield similar intended products, many would likely not react at all or create products unforeseen to the applicant.
There is no known existence outside the current application for working examples of the formation of the products of the current application using the claimed methods, at least not shown in IDS.
The amount of experimentation necessary to determine the scope of the applicants’ claim and apply their techniques effectively outside the scope of clearly laid out in the current application would be incredibly large. The number of possible combinations that could possibly read on the claims that would be unknown to function as guided by the applicant would be incredibly large, especially given at least three variables, each having hundreds if not thousands of possible components usable among other .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Hesse et al. (US 5591810) in view of Girgis et al. (US 4476191).
As to claims 1-24, Hesse (abs., examples, claims, 2:15-18, 4:20-25, 6:25-68) discloses a self-curing phenol modified furan resin for molded articles and coating.
Hesse is silent on the claimed linear thermoplastic phenolic resin.
In the same area of endeavor of producing mold and coating articles, Girgis (abs., examples, claims, 3:35-55, 5:15-35, 16:1-22, 15:60-68) discloses a linear thermoplastic phenolic resin with improves adhesion, flexibility, and toughness.
Therefore, as to claims 1-24, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Hesse and added the linear thermoplastic phenolic resin in view of Girgis, because the resultant composition and its product would yield improved adhesion, flexibility, and toughness. 

Hesse and Girgis are silent on the process limitations.  However, claim(s) 2-24 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed resins show no difference.

Claim(s) 1-24 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Laitar et al. (US 4197385) in view of Girgis et al. (US 4476191).
As to claims 1-24, Laitar (abs., examples, claims, 1:15, 2:10-55) discloses a phenol modified furan resin for coating articles.  The composition comprises curing catalyst that would inherently self-cure the composition.
Laitar is silent on the claimed linear thermoplastic phenolic resin.
In the same area of endeavor of coating articles, Girgis (abs., examples, claims, 3:35-55, 5:15-35) discloses a linear thermoplastic phenolic resin with improves adhesion, flexibility, and toughness.

Laitar and Girgis are silent on the claimed weight ratio of claim 1.  One of ordinary skill in the art would obviously recognize to mix the resins of Laitar and Girgis at a ratio of 10:90, 20:80, 25:75, 30:70, 40:60, 50:50, 40:60, etc. as routine laboratory and manufacturing practice to obtain optimal properties, such as adhesion, of the composition and the final products. 
Laitar and Girgis are silent on the process limitations.  However, claim(s) 2-24 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, the disclosed and claimed resins show no difference.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766